Citation Nr: 1500313	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-30 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in part denied service connection for tinnitus.  A January 2011 rating decision confirmed and continued this denial.

The Veteran testified before the undersigned Veterans Law Judge in November 2013.  A transcript of this hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.


FINDINGS OF FACT

The Veteran is competent to report having experienced tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In this case the Veteran essentially contends that his tinnitus disability had its onset in service, when he was in the Field Artillery in Vietnam and fired a 155mm Howitzer and a 105 mm Howitzer.  See November 2011 Notice of Disagreement.  The Veteran's personnel records confirm his military occupational specialties in Vietnam as both a cannoneer from October 1968 to January 1969 and July 1969 to November 1969; and an assistant gunner from May 1969 to July 1969.  Therefore, acoustic trauma is conceded.   

In May 2010, a Dr. F.E.M. submitted a letter stating that the Veteran believed that his tinnitus had been present for nearly forty years and that he had served in Vietnam and been exposed to significant artillery fire without hearing protection. 

The Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran reported hearing loss that began in approximately 1968 or 1969 and that the Veteran's military occupational specialty was in artillery, and he was exposed to all types of artillery and gun firing without hearing protection.  The Veteran denied civilian and occupational noise exposure.  The examiner noted that tinnitus was less likely than not a result of military noise exposure, as the tinnitus was as likely as not a symptom associated with hearing loss and hearing loss was within normal limits at separation, without a significant threshold shift.  

In November 2013, the Veteran provided testimony at a travel board hearing.  He testified that while serving on artillery there were fire missions almost every night and he did not have hearing protection because they had to listen for commands and coordinates from the officers.  He stated that he was also exposed to incoming rocket attack noise.  He also stated that after every firing mission he would have ringing in his ears.    

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the October 2010 VA examination report.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  As stated above, the personnel records reflect that the Veteran served as a cannoneer and assistant gunner.  The Veteran competently reports that he experienced ringing his ears during service and his exposure to excessive noise in service is conceded as consistent with the circumstances of his service.  Thus the second element is satisfied.  

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  The Veteran has been consistent in his lay statements and statements to medical clinicians that he first experienced ringing in his ears during service, after missions, and that this ringing has continued since service.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus.  

The Board recognizes that in the October 2010 opinion, a VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's tinnitus was related to his hearing loss, which he found not to be related to service.  Crucially, this opinion does not reflect that all of the Veteran's lay statements were considered, including his 2013 hearing testimony.  As discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2104).


ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


